The decree should be reversed and the case remanded to the circuit with direction to permit the two boys to give testimony. The record shows:
"Ames, Herbert, called.
"The Court: Who is this?
"Mr. Shaw: The boy.
"The Court: I will not take his testimony.
"Mr. Shaw: How about him?
"The Court: This is the son of the parties in this suit, and he will not be sworn.
"Mr. Shaw: Either one of them? The other one is fifteen years old and this boy is twelve.
"The Court: I don't think I will hear the testimony of the 15-year-old boy; I don't think that these children should come here to testify either against father or mother. I think it is more than the father or mother should expect or ask of them.
"Mr. Shaw: Would the court talk with either of the boys here privately?
"The Court: No.
"Mr. Shaw: Mr. Ames, I think, would like that.
"The Court: I don't think I will. As the matter now stands, I don't think either party should have a divorce, and if I continue to think that, I won't care to spend any time talking with them. This family, in my judgment, ought not to be separated, both probably are somewhat to blame, but I will hear all the testimony."
Plaintiff had the benefit of the testimony of the 16-year-old daughter of the parties, and defendant had an undoubted right to introduce the testimony of the sons. Both sons were old enough to be witnesses under oath, and their exclusion presents to us a case decided without hearing all competent offered proof of one party. Public policy and private view of *Page 352 
propriety afford no justification for such refusal to listen to testimony competent in the suit. The need of calling children to testify in a divorce case may be imperative. This is not a case of mere exclusion of testimony, covered by the statute permitting the taking thereof in a chancery suit irrespective of a ruling, but one of exclusion of witnesses. It would exact temerity beyond reason to hold it was the duty of counsel to take the testimony regardless of the exclusion of the witnesses by the court.
McDONALD, C.J., and CLARK, BIRD, SHARPE, and STEERE, JJ., concurred with WIEST, J.